internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-113382-01 date date re distributing controlled shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g shareholder h shareholder i shareholder j shareholder k m n plr-113382-01 this is in reply to your letter dated date requesting a supplemental ruling with respect to our prior letter_ruling dated date prior plr additional information was submitted in a letter dated date this letter supplements the prior plr with regard to the transaction described therein the transaction for what are represented to be valid business reasons it is proposed that all of the outstanding shares of controlled stock held by the following shareholders redeeming shareholders be redeemed shareholder shares owned a b c d e f g h i j k big_number the big_number shares held by the redeeming shareholders represent m percent of the outstanding shares of controlled these shares represent all of the shares of controlled received by the redeeming shareholders in the transaction the funds used to redeem the shares held by the redeeming shareholders will come from cash on hand and loans secured_by real_estate each of controlled and distributing reaffirms the veracity of the facts and representations contained in the prior plr and represents that it is not aware of any information other than that submitted in connection with this supplemental ruling that would contradict such facts and representations the remaining n percent of the outstanding shares of controlled remain in the hands of the former distributing shareholders who received them in exchange for their distributing shares in the transaction based upon the facts submitted and the representations made it is held that the proposed redemption of the controlled shares in the hands of the redeeming shareholders will have no adverse effect on the rulings contained in the prior plr accordingly those rulings will remain in full force and effect plr-113382-01 no opinion was requested and none is expressed as to the federal_income_tax consequences with respect to the proposed redemption of the controlled shares held by the redeeming shareholders as described above no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayers sincerely yours associate chief_counsel corporate by debra carlisle chief branch
